HENRY, J.
This proceeding in error is prosecuted to reverse an order allowing alimony pendente lite, in an action for alimony still pending in the' court of common pleas. The plaintiff in error is a locomotive engineer, whose earnings are from $85 to $158 per month, and has living with him two children by a former marriage; a son who is still in minor, and a daughter of the age of 22. Thé defendant in error is about 23 year's old.
An answer filed by plaintiff in error, who was defendant below, denies the allegations of the petition, and at the hearing of his wife’s application for alimony pendente lite, he sought to introduce evidence that she had left him, not for good cause, but because he failed to give her all the money she thought she ought to have. The court allowed $7 a week pending the final hearing. The court below was not required to examine fully the merits of the main action in passing upon the application for alimony pendente lite, and the testimony which it excluded was not such as to defeat that application. Unless a perfect defense to the main action were made, at the preliminary hearing, the court’s discretionary power to allow alimony pendente lite can not be doubted, and we hold that that discretion was not abused in this case.
Judgment affirmed.
Winch and Metcalfe, JJ., concur,